Citation Nr: 0110691	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-18 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of Title 38, United States Code, 
Section 1318.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran upon whose service this claim is based had active 
military duty from April 1968 to January 1971.  The appellant 
is his widow.

This appeal arises out of a November 1999 rating action.  A 
notice of disagreement with that decision was received in 
December 1999, and after a statement of the case was issued, 
the appeal was perfected in September 2000.  


FINDINGS OF FACT

1.  The veteran served on active duty during the Vietnam era.  

2.  At the time of his death in March 1996, the veteran was 
service connected for post traumatic stress disorder, (PTSD), 
which had been evaluated as 100 percent disabling since 
November 1990.  

3.  The symptoms which formed the basis for the veteran's 100 
percent disability rating were present many years prior to 
his award of that benefit.   

4.  The veteran's hypothetical entitlement to a total 
disability rating for 10 years before his death is 
established. 





CONCLUSION OF LAW

The criteria for an award of dependency and indemnity 
compensation to the appellant are met.  38 U.S.C.A. § 1318(b) 
(West 1991); 38 C.F.R. § 3.22, effective prior to January 
2000.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

a.  Entitlement to DIC Benefits Pursuant to 38 U.S.C.A. 
§ 1318

The record in this case shows that the veteran died in March 
1996.  The Certificate of Death does not reflect the specific 
medical cause of the veteran's death, but only shows that his 
death was from "natural causes."  At the time of his death, 
the veteran had established service connection for PTSD.  
This had been rated as 100 percent disabling, effective from 
November 1990.  Prior to the award of the 100 percent 
evaluation, the veteran was assigned a 70 percent rating 
which had been effective from November 1983, which is the 
date from which service connection was originally 
established.  

Under applicable criteria, there are certain circumstances 
where VA will pay dependency and indemnity compensation (DIC) 
benefits in the same manner as if the veteran's death were 
service connected.  More particularly, pursuant to 38 
U.S.C.A. § 1318, and 38 C.F.R. § 3.22, effective prior to 
January 2000, a surviving spouse may be entitled to receive 
DIC benefits as if the veteran's death were service-connected 
under any one of the three following theories: (1) If the 
veteran was in actual receipt of compensation at a total 
disability rating for 10 consecutive years preceding death; 
(2) if the veteran would have been entitled to receive such 
compensation but for clear and unmistakable error (CUE) in 
previous final RO decisions and certain previous final BVA 
decisions; or (3) if, on consideration of the evidence in the 
veteran's claims file or VA custody prior to the veteran's 
death and the law then or subsequently made retroactively 
applicable, the veteran hypothetically would have been 
entitled to receive a total disability rating for a period or 
periods of time, when added to any period during which the 
veteran actually held such a rating, that would provide such 
a rating for at least the 10 years immediately preceding the 
veteran's death.  See 38 U.S.C. § 1318(b)(1); and Cole v. 
West, 12 Vet.App. 268 (1999).  In January 2000, 38 C.F.R. 
§ 3.22 was amended to exclude the "hypothetically" entitled 
to receive section 1318(b) basis for determining entitlement 
to DIC benefits.  Because this case was pending prior to 
January 2000, however, that amendment may not applied here 
because of the holding in Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  In Karnas, the Court essentially determined that 
where a change in the law occurs during the pendency of an 
appeal, the version most favorable to the claimant applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Here, 
there is no requirement that this change must be applied to 
pending claims, and because the January 2000 change would 
obviously be less advantageous to the appellant, the law as 
in effect prior to that time must be applied.  

It is clear that the veteran was not in actual receipt of 
compensation at a total disability rating for 10 consecutive 
years preceding death, as the record shows that he had been 
evaluated as 70 percent disabled for nearly 7 years prior to 
the increased rating to 100 percent that took place in 1990.  
Thus, there is no basis for an award of DIC benefits under 
§ 1318(b) by reason of this theory of entitlement.  

Regarding an award of DIC benefits under the second theory of 
entitlement, (that the veteran would have been entitled to 
receive compensation at the 100 percent rate for 10 years 
prior to his death, but for CUE in a previous final 
decision), the Board notes that to raise a CUE claim there 
must be some degree of specificity as to what the alleged 
error is and persuasive reasons must be given as to why the 
result would have been manifestly different had the alleged 
error not been made.  See Fugo v. Brown, 6 Vet. App. 40 
(1993).  Here, the appellant has not identified any prior 
Board decision or RO rating action as containing CUE that is 
relevant to the issue now under consideration.  In this 
regard, it has been argued that there was error in a March 
1986 action by the RO that terminated an appeal regarding an 
increased rating for PTSD.  (At that time, the veteran had 
appealed a decision to deny a rating in excess of 50 percent 
for PTSD.  The RO canceled that appeal without the consent of 
the veteran after it had increased his evaluation to 70 
percent, effective from the date service connection was 
established.)  It must be pointed out, however, that the 
veteran was eventually awarded a 100 percent evaluation for 
PTSD, so that any error in terminating his appeal would have 
been rendered moot by that later award of benefits.  

In any case, there has been no specific argument as to why 
any § 1318(b) CUE theory should be successful and would 
sustain the appellant's claim here.  Thus, like the first 
theory of entitlement to DIC benefits pursuant to § 1318(b), 
there is no basis for an award of DIC benefits by reason of 
the second theory of entitlement under this statute.  

With respect to the third theory of entitlement to DIC 
benefits under § 1318(b), it will be necessary to examine the 
evidence in the veteran's claims file or VA custody prior to 
the veteran's death, and the law as then in effect, to 
determine whether the veteran hypothetically would have been 
entitled to receive a total disability rating for the 10 
years immediately preceding his death.  In effect, the Board 
must look at the evidence as if the veteran had a claim 
pending since March 1986 for an increased rating for his 
service connected disability at the time of his death in 
1996.  Then, after reviewing all of the evidence in the file, 
or in VA custody at the time of his death, determine if a 100 
percent rating would have been warranted as a result of that 
hypothetical 1986 claim.  

As an initial matter, the Board observes that the veteran's 
increased evaluation to 100 percent, effective from November 
1990, arose out of a November 1990 claim for benefits.  In 
the decision to award that increase, which was actually a 
February 1994 decision entered by the Board, it was noted 
that the veteran had described in his 1990 claim a continuing 
deterioration of his mental condition, which left him unable 
to function and had kept him from working at a full time job 
since 1981.  The Board also set forth the various findings 
made following examinations of the veteran conducted in 1991, 
1992, and 1993.  In particular, these showed that while the 
veteran was observed to be alert and oriented, with good 
insight and judgment and with speech that was fluent, 
coherent and goal directed, he isolated himself, he had 
recurrent nightmares and flashbacks to Vietnam, frequent 
anxiety and panic attacks, unprovoked rage, many periods of 
depression, hypervigilance, and difficulty with 
concentration.  After considering all of this evidence, the 
Board concluded that the question of whether the veteran's 
PTSD rendered him unable to obtain or retain employment, was 
in relative equipoise.  Resolving all doubt in the veteran's 
favor, a 100 percent rating was awarded.  

[At that time, a 100 percent schedular evaluation for PTSD 
was assigned when the following criteria were met:  

The attitudes of all contacts except the most 
intimate were so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of realty with disturbed thought 
or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9400 (1990).]  

Also at that time, regulation provided for a 100 percent 
schedular rating in cases when the only compensable service 
connected disability was a mental disorder assigned a 70 
percent evaluation, and such mental disorder precluded a 
veteran from securing or following a substantially gainful 
occupation.  38 C.F.R. § 4.16(c). 

The Board also notes that the same schedular rating criteria 
for establishing a 100 percent evaluation for the veteran's 
disability was in effect in 1986, 10 years before the 
veteran's death, although the provisions of 38 C.F.R. 
§ 4.16(c) did not become part of the regulation until 1989.  

In reviewing the evidence of record prior to the 1994 
decision to award a 100 percent evaluation for PTSD, the 
Board observes that it includes reports of examinations 
conducted for VA purposes, a report from private medical care 
providers, and two letters from former employers of the 
veteran.  The letters from former employers, dated in 1986, 
reflect that the veteran was denied employment in 1982 and 
1983 from one of the individuals providing a letter, due to 
the veteran's emotional condition, and that following a 
recent discussion between this individual and the veteran, 
this person continued to believe that the veteran was 
unsuited for employment.  The other employer indicated that 
he had terminated the veteran's employment after only one 
week of work due to the veteran's inappropriate behavior.  

The private medical record, dated in January 1986, is a 
summary of the veteran's treatment at the Bayley Seton 
Hospital.  This document shows that the veteran had been in 
counseling at that facility for his psychiatric impairment 
since 1984.  During that time, the veteran was reported to 
have exhibited periods of deep depression, and sleep 
disturbances, particularly at anniversaries of some of his 
Vietnam experiences.  It was also noted that the veteran 
avoided interaction with people, and that his affect was 
considered to be constricted and, at times, inappropriate.  
His judgment and insight were described as markedly impaired, 
and while his speech was considered coherent, it was 
pressured and low, and not always logical.  It was the 
conclusion of the physician and counselor signing this 
report, that the veteran should remain in therapy, and that 
he was unable to sustain competitive employment.  

The VA examinations conducted during the period between 1986 
and 1990 were accomplished in April 1986, July 1987, and in 
November 1989.  The April 1986 examination report revealed 
that the veteran was understood to have been receiving 
psychiatric treatment on an outpatient basis at both a VA and 
a private facility.  At that time, the veteran reported that 
he was preoccupied throughout the day with the impact his 
Vietnam combat experience had on him.  He described being 
incapable of concentrating, experiencing nightmares about 
Vietnam, and feeling overwhelmed with hopelessness to where 
he remained in a state of chronic depression.  The examiner 
noted that the veteran impressed him as being a markedly 
withdrawn and depressed person, and considered the veteran to 
have marked incapacity.  The diagnosis was PTSD.   

The July 1987 VA examination report revealed that the veteran 
told the examiner he had been unable to get or hold any job, 
despite repeated attempts, and that his wife at the time had 
instituted divorce proceedings after he was abusive toward 
her.  The veteran also described his recurrent nightmare of 
his Vietnam experiences, and reported experiencing 
flashbacks.  He also indicated that he kept guns and knifes 
at home for protection, although he was living alone.  The 
examiner described the veteran as looking very depressed, 
although he was considered oriented, and while it was noted 
that the veteran did quite well on formal memory testing, the 
examiner concluded that the veteran's judgment and insight 
were impaired.  The diagnosis was PTSD, with severe 
incapacity.  

The 1989 examination included a Social Work Service 
Evaluation.  This document showed that the veteran was 
experiencing nightmares, fatigue, anxiety and difficulty with 
interpersonal relations.  It was also noted that the 
veteran's only source of income was his VA benefits, and it 
was the evaluator's conclusion that the veteran was only 
coping marginally in the community.  The report of the 
psychiatric examination itself revealed that the veteran had 
few friends and avoided contact with people in general for 
fear of losing control over very slight incidents.  This, it 
was indicated, would lead to anxiety attacks, during which 
the veteran would become jittery, and short of breath.  It 
was also noted that the veteran experienced flashbacks from 
the sights and sounds of helicopters, and that thoughts of 
Vietnam were never out of his mind.  The examiner did note, 
however, that the veteran was correctly oriented to time, 
place and person, and that his productions were adequate, 
coherent and relevant, although with some tangentiality.  
That notwithstanding, it was concluded that the veteran's 
traumatic Vietnam experiences and the veteran's response to 
them resulted in anti-social behavior, poor employability, 
nightmares, flashbacks, guilt feelings, depression and low 
frustration tolerance.  The diagnosis was PTSD.  

Based on the foregoing, it is apparent that the symptoms 
which prompted the 100 percent evaluation effective from 1990 
were present in the years preceding that award.  Indeed, with 
the evidence considered at the time of the Board's decision 
showing that the veteran was considered to have good insight 
and judgment and with speech that was fluent, coherent and 
goal directed, one could reasonably conclude that his 
condition was worse during the years between 1986 and 1990, 
when the veteran's insight and judgment were more typically 
described as impaired, or markedly impaired.  Furthermore, 
letters from two separate employers indicated that they would 
not hire the veteran because of his psychiatric impairment, 
and one medical evaluation contained the specific conclusion 
that the veteran was unable to sustain competitive 
employment.  In view of the severity of the veteran's 
symptoms, the consistency with which they were manifested, 
and their association with the veteran's service connected 
disability, the Board's finds that it may be reasonably 
concluded that the veteran was demonstrably unable to obtain 
or retain employment as of March 1986, and that for purposes 
of this appeal he may be considered to have met the criteria 
for a 100 percent schedular evaluation as of that time.  
Given this conclusion, the veteran's hypothetical entitlement 
to a total disability rating for 10 years prior to his death 
is established, and the appellant is thereby entitled to DIC 
benefits pursuant to § 1318.   

b.  Service Connection for the Cause of the Veteran's Death

Having concluded that the appellant meets the criteria for an 
award of DIC under the provisions of 38 U.S.C.A. § 1318, the 
question of whether new and material evidence has been 
presented to reopen a claim for service connection for the 
cause of the veteran's death, and if so, whether service 
connection for the cause of his death may be established, is 
rendered moot.  This is because all benefits deriving from a 
conclusion that a service connected disability caused the 
veteran's death are the same as those benefits to which the 
appellant is now entitled under 38 U.S.C.A. § 1318.  


ORDER

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

